Citation Nr: 0203836	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.  

2.  Entitlement to service connection for fatigue claimed as 
a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for night sweats 
claimed as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for a psychiatric 
disability claimed as a manifestation of an undiagnosed 
illness.  

5.  Entitlement to service connection for a sleep disability 
claimed as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for a urological 
disability claimed as a manifestation of an undiagnosed 
illness.  

7.  Entitlement to service connection for an eczematoid rash 
on the hands claimed as a manifestation of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active military service from August 
1979 to August 1982 and from December 1990 to July 1991 in 
addition to Reserve component service.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) which, in pertinent part, 
denied service connection for hypertension and fatigue, night 
sweats, a psychiatric disability, a sleep disability, a 
urological disability, and an eczematoid rash on the hands 
claimed as manifestations of an undiagnosed illness.  In 
August 2000, the veteran was afforded a video hearing before 
the undersigned Member of the Board.  In December 2000, the 
Board remanded the veteran's claims to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the North Carolina Division of Veterans Affairs.  

The issues of the veteran's entitlement to service connection 
for fatigue, night sweats, a psychiatric disability, a sleep 
disability, a urological disability, and an eczematoid rash 
on the hands claimed as manifestations of an undiagnosed 
illness are the subject of the Remand portion of this 
decision below.  


FINDINGS OF FACT

1.  Essential hypertension was not manifested during the 
veteran's periods of active service or to a compensable 
degree within one year of service separation.  

2.  The veteran's essential hypertension has not been shown 
to have originated during active service.  


CONCLUSION OF LAW

Essential hypertension was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for essential 
hypertension, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant service, VA, and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claim.  The veteran has 
been afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a video hearing before the undersigned Member of the Board.  
The hearing transcript is of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  Where a veteran served continuously for ninety days 
or more during a period of war or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2001).  

At a June 1991 Army physical examination for Operation Desert 
Storm demobilization, the veteran denied ever having had 
"high or low blood pressure."  On examination, the veteran 
exhibited a blood pressure reading of 139/88.  The veteran's 
heart and vascular system were reported to be normal.  At a 
July 1995 Army Reserve five-year physical examination, the 
veteran exhibited a blood pressure reading of 138/86.  The 
veteran's heart and vascular system was found to be normal.  
A January 1997 VA treatment record states that the veteran 
exhibited blood pressure readings of 172/110 and 164/106.  An 
impression of hypertension was advanced.  The veteran was 
prescribed anti-hypertensive medication.  

At a January 1997 VA examination for compensation purposes, 
the veteran reported that he had been initially diagnosed 
with hypertension approximately two weeks prior to the 
examination.  He had been placed on anti-hypertensive 
medication at that time.  He was diagnosed with "treated 
hypertension."  

At a February 1997 VA Persian Gulf examination, the veteran 
reported that he had been diagnosed with essential arterial 
hypertension in January 1997.  The veteran was diagnosed with 
essential arterial hypertension.  

At the August 2000 hearing before the undersigned Member of 
the Board, the veteran testified that he had been told at his 
military demobilization physical evaluation in June or July 
1991 that he was borderline hypertensive.  He acknowledged 
that he had been initially diagnosed with and treated for 
hypertension in January 1997.  

At an October 2001 VA examination for compensation purposes, 
the VA physician stated that he had reviewed the claims file.  
The physician commented that the veteran had a "history of 
some borderline hypertension, but was never diagnosed with 
hypertension itself until the past three years."  The VA 
examiner clarified that:

It is more likely that the veteran did 
not have hypertension recorded in 
service, though he was continuously 
called borderline.  Diagnosis is not 
confirmed at that time.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records do not refer to 
hypertension or hypertensive blood pressure readings.  The 
veteran's essential hypertension was initially diagnosed in 
January 1997, some five years after service separation.  

The veteran testified at the hearing on appeal that he was 
found to have borderline hypertension during active service.  
He has acknowledged that he was initially diagnosed with and 
treated for hypertension in January 1997.  A VA physician 
reviewed the clinical documentation of record and concluded 
that hypertension was initially manifested several years 
after service separation.  The doctor opined that while the 
veteran may have been found to be "borderline" during 
active service, essential hypertension was not clinically 
manifested during or proximate to the veteran's periods of 
active service.  No competent medical professional has 
associated the onset of the veteran's essential hypertension 
with his periods of active service.  Indeed, the veteran's 
claim is supported solely by his own statements on appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay witness is generally not capable 
of offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that service connection for essential hypertension is not 
warranted.  


ORDER

Service connection for essential hypertension is denied.  


REMAND

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
applicable to claims of entitlement for disabilities 
occurring in Persian Gulf War veterans have been recently 
amended.  The Board observes that the veteran's claims for 
service connection for fatigue, night sweats, a psychiatric 
disability, a sleep disability, a urological disability, and 
an eczematoid rash on the hands claimed as manifestations of 
an undiagnosed illness have not been considered under the 
revised law and regulation.  Accordingly, this case is 
REMANDED for the following action:

The RO should evaluate the veteran's 
entitlement to service connection for 
fatigue claimed as a manifestation of an 
undiagnosed illness; night sweats claimed 
as a manifestation of an undiagnosed 
illness; a psychiatric disability claimed 
as a manifestation of an undiagnosed 
illness; a sleep disability claimed as a 
manifestation of an undiagnosed illness; 
a urological disability claimed as a 
manifestation of an undiagnosed illness; 
and an eczematoid rash on the hands 
claimed as a manifestation of an 
undiagnosed illness under the applicable 
provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 as amended.  

If the claims remain denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

